TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED SEPTEMBER 4, 2020



                                      NO. 03-19-00212-CV


Texas State University President Denise M. Trauth; Texas State University Assistant Vice
 President for Research and Federal Relations Michael Blanda; Texas State University
  Registrar Louis E. Jimenez, Jr.; and Texas State University Regents William F. Scott,
David Montagne, Charlie Amato, Duke Austin, Garry Crain, Veronica Muzquiz Edwards,
Dionicio Flores, Nicki Harle, and Alan L. Tinsley, In their Official Capacities, Appellants

                                                 v.

                                          K. E., Appellee




           APPEAL FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
               BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                   AFFIRMED -- OPINION BY JUSTICE BAKER
           CONCURRING AND DISSENTING OPINION BY JUSTICE KELLY




This is an appeal from the interlocutory order signed by the trial court on March 13, 2019.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the order. Therefore, the Court affirms the trial court’s interlocutory order.

Appellants shall pay all costs relating to this appeal, both in this Court and in the court below.